Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  157012                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re Application of CONSUMERS ENERGY                                                               Richard H. Bernstein
  COMPANY to Increase Rates.                                                                          Elizabeth T. Clement
  _________________________________________                                                           Megan K. Cavanagh,
                                                                                                                       Justices

  RESIDENTIAL CUSTOMER GROUP and
  MICHELLE RISON,
            Appellants,
  v                                                                SC: 157012
                                                                   COA: 330745
                                                                   MPSC: 00-017735
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
  MICHIGAN CABLE TELECOMMUNICATIONS
  ASSOCIATION, MICHIGAN
  ENVIRONMENTAL COUNCIL, NATURAL
  RESOURCES DEFENSE COUNCIL, and
  HEMLOCK SEMICONDUCTOR
  CORPORATION,
           Appellees.

  _________________________________________/

        By order of October 5, 2018, the application for leave to appeal the December 28,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  Henderson v Civil Serv Comm (Docket No. 156270). On order of the Court, the case
  having been decided on March 15, 2019, ___ Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2019
           p0520
                                                                              Clerk